Citation Nr: 1314509	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  12-23 145	)	DATE
	)
	)

THE ISSUE

Whether the October 1, 2008 Board decision denying an effective date prior to December 15, 1993 for the award of service connection for posttraumatic stress disorder (PTSD) with panic disorder and obsessive compulsive features should be revised or reversed on the grounds of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the moving party in this action.  He had active service from June 1946 to April 1948, and from November 1949 to November 1960.  

This matter is currently before the Board of Veterans' Appeals (Board) on the moving party's June 2012 motion for revision or reversal on the grounds of CUE in an October 1, 2008 Board decision denying an effective date prior to December 15, 1993 for the award of service connection for PTSD with panic disorder and obsessive compulsive features.  


FINDING OF FACT

On April 26, 2013, the Board vacated its October 1, 2008 decision denying an effective date prior to December 15, 1993 for the award of service connection for PTSD with panic disorder and obsessive compulsive features.  


CONCLUSION OF LAW

In the absence of a final Board decision, the Board has no jurisdiction to adjudicate the merits of the moving party's June 2012 motion for revision or reversal on the grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the United States Court of Appeals for Veterans Claims (Court) and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.  

In his June 2012 motion for revision or reversal on the grounds of CUE in the October 1, 2008 Board decision denying an effective date prior to December 15, 1993 for the award of service connection for PTSD with panic disorder and obsessive compulsive features, the moving party asserts that the Board failed to apply the provisions of 38 C.F.R. § 3.156(c).  

On April 26, 2013, the Board vacated its October 1, 2008 decision denying an effective date prior to December 15, 1993 for the award of service connection for PTSD with panic disorder and obsessive compulsive features.  

The October 1, 2008 Board decision has been vacated.  It does not constitute a "final" decision of the Board; thus, there is no "final" Board decision for the Board now to review on the basis of CUE.  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the moving party's motion for revision or reversal of the October 1, 2008 Board decision, and the motion is dismissed.  
38 C.F.R. § 20.1400. 


ORDER

The moving party's June 2012 motion for revision or reversal on the grounds of CUE in the October 1, 2008 Board decision denying an effective date prior to December 15, 1993 for the award of service connection for PTSD with panic disorder and obsessive compulsive features is dismissed.  



                       ____________________________________________
	J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



